DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/173093 filed on February 10, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent Application 2005/0081085) in view of Sivaramakrishnan (US Patent Application 2013/0086417).

Claim 1, Ellis teaches an apparatus, comprising: an instruction storage circuit (View Ellis ¶ 41; storage device) that includes: an instruction memory configured to store a plurality of instructions (View Ellis ¶ 41; storage device stores instructions), a memory control circuit (View Ellis ¶ 1, 14; memory controller) configured to: retrieve a particular instruction from the instruction memory (View Ellis ¶ 33, 41; retrieve instruction); detect a data integrity error in the particular instruction (View Ellis ¶ 12, 28, 33; detect memory errors); generate and store a corrected version of the particular instruction in the error storage circuit (View Ellis ¶ 22, 25, 34, 44; generate parity bits, store parity bits); and in response to receiving a subsequent request to retrieve the particular instruction, cause a response to the subsequent request to be provided from the error storage circuit (View Ellis ¶ 28, 33, 38; correct memory error, ECC).  

Ellis does not explicitly teach wherein the instruction memory includes an error storage circuit.
However, Sivaramakrishnan teaches wherein the instruction memory includes an error storage circuit (View Sivaramakrishnan ¶ 55; cache error log).

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Ellis with an error storage circuit since it is known in the art that errors can be stored in a cache log (View Sivaramakrishnan ¶ 55).  Such modification would have allowed an error to be stored.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent Application 2005/0081085) in view of Sivaramakrishnan (US Patent Application 2013/0086417) and further in view of Gerwitz (US Patent Application 2004/0230975).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach an execution pipeline configured to execute instructions received from the instruction storage circuit; and a trap logic circuit configured, in response to detecting the data integrity error, to cause a flush of instructions from the execution pipeline and a refetch of a group of instructions that includes the subsequent request for the particular instruction.  

However, Gerwitz teaches an execution pipeline configured to execute instructions received from the instruction storage circuit (View Gerwitz Abstract, ¶ 17; instruction pipeline); and a trap logic circuit configured, in response to detecting the data integrity error, to cause a flush of instructions from the execution pipeline and a refetch of a group of instructions that includes the subsequent request for the particular instruction (View Gerwitz ¶ 6, 22; trap, flush, refetch).  

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with an execution pipeline configured to execute instructions received from the instruction storage circuit; and a trap logic circuit configured, in response to detecting the data integrity error, to cause a flush of instructions from the execution pipeline and a refetch of a group of instructions that includes the subsequent request for the particular instruction since it is known in the art that errors can be trapped and flushed (View Gerwitz Abstract, ¶ 17).  Such modification would have allowed a corrected instruction to be retrieved.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  Ellis further teaches the memory control circuit, in response to the data integrity error being a single-bit error (View Ellis ¶ 28; single-bit ECC errors), is further configured to perform an ECC-correction operation on the particular instruction to generate the corrected version of the particular instruction for storage in the error storage circuit (View Ellis ¶ 28, 34; rewrite portions of storage array to correct errors).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent Application 2005/0081085) in view of Sivaramakrishnan (US Patent Application 2013/0086417) in view of Gerwitz (US Patent Application 2004/0230975) in view of Walker (US Patent Application 2001/0089592) in view of Penton (US Patent Application 2011/0173482) in view of DeBruyne (US Patent Application 2014/0089598) and further in view of Tompkins (US Patent 7,302,619).


Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3. Sivaramakrishnan further teaches write the different instruction from the retrieved cache line to the error storage circuit (View Sivaramakrishnan ¶ 55; cache error log); write the cache line to an instruction storage in the instruction memory (View Sivaramakrishnan ¶ 4; cache stores instructions)

The combination of teachings above does not explicitly teach the memory control circuit, in response to detecting that a different instruction has a data integrity error that is a multi-bit error, is further configured to: retrieve, from a higher-level memory, a cache line that includes the different instruction; and wherein the memory control circuit, in response to a refetch of the different instruction, is further configured to: cause the different instruction to be provided to the execution pipeline from the error storage circuit; and check whether a version of the different instruction stored in the instruction storage matches a version of the different instruction stored in the error storage circuit.  

However, Walker teaches the memory control circuit, in response to detecting that a different instruction has a data integrity error that is a multi-bit error (View Walker ¶ 8, 29; multi-bit error).

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with the memory control circuit, in response to detecting that a different instruction has a data integrity error that is a multi-bit error since it is known in the art that a multi-bit error can be detected (View Walker ¶ 8, 29).  Such modification would have allowed an instruction with a multi-bit error to be corrected.

The combination of teachings above does not explicitly teach retrieve, from a higher-level memory, a cache line that includes the different instruction; and wherein the memory control circuit, in response to a refetch of the different instruction, is further configured to: cause the different instruction to be provided to the execution pipeline from the error storage circuit; and check whether a version of the different instruction stored in the instruction storage matches a version of the different instruction stored in the error storage circuit.  

However, Penton teaches retrieve, from a higher-level memory, a cache line that includes the different instruction (View Penton ¶ 57; fetch cache line).

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with retrieve, from a higher-level memory, a cache line that includes the different instruction since it is known in the art that cache line can be fetched (View Penton ¶ 57).  Such modification would have allowed instructions to be fetched.

The combination of teachings above does not explicitly teach the memory control circuit, in response to a refetch of the different instruction, is further configured to: cause the different instruction to be provided to the execution pipeline from the error storage circuit; and check whether a version of the different instruction stored in the instruction storage matches a version of the different instruction stored in the error storage circuit.  

However, DeBruyne teaches the memory control circuit, in response to a refetch of the different instruction, is further configured to: cause the different instruction to be provided to the execution pipeline from the error storage circuit (View DeBruyne ¶ 49, 59; refetch instruction, pipeline).

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with the memory control circuit, in response to a refetch of the different instruction, is further configured to: cause the different instruction to be provided to the execution pipeline from the error storage circuit since it is known in the art that cache line can be refetched (View DeBruyne ¶ 49, 59).  Such modification would have allowed different instructions to be fetched.

The combination of teachings above does not explicitly teach check whether a version of the different instruction stored in the instruction storage matches a version of the different instruction stored in the error storage circuit.  

However, Tompkins teaches check whether a version of the different instruction stored in the instruction storage matches a version of the different instruction stored in the error storage circuit (View Tompkins Col. 6, Lines 20-38; corrected version).  

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with check whether a version of the different instruction stored in the instruction storage matches a version of the different instruction stored in the error storage circuit since it is known in the art that an instruction can be corrected (View Tompkins Col. 6, Lines 20-38).  Such modification would have allowed a corrected instruction can be provided.


Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent Application 2005/0081085) in view of Sivaramakrishnan (US Patent Application 2013/0086417) in view of Gerwitz (US Patent Application 2004/0230975) and further in view of Tompkins (US Patent 7,302,619).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 2.  The combination of teachings above does not explicitly teach store the corrected version of the particular instruction to a corresponding location in the instruction memory; in response to the subsequent request to retrieve the particular instruction: determine that a corrected version of the particular instruction has been stored in the error storage circuit; and provide the corrected version of the particular instruction from the error storage circuit to the execution pipeline.  

However, Tompkins teaches the memory control circuit is further configured to: store the corrected version of the particular instruction to a corresponding location in the instruction memory (View Tompkins Col. 3, Lines 1-4; Col. 6, Lines 20-30; store corrected version in instruction cache, location); in response to the subsequent request to retrieve the particular instruction: determine that a corrected version of the particular instruction has been stored in the error storage circuit (View Tompkins Col. 3, Lines 1-4; Col. 6, Lines 20-30; corrected version supplied to processor); and provide the corrected version of the particular instruction from the error storage circuit to the execution pipeline (View Tompkins Col. 3, Lines 1-4; Col. 6, Lines 20-30; corrected version written back to instruction cache).  

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with the memory control circuit is further configured to: store the corrected version of the particular instruction to a corresponding location in the instruction memory; in response to the subsequent request to retrieve the particular instruction: determine that a corrected version of the particular instruction has been stored in the error storage circuit; and provide the corrected version of the particular instruction from the error storage circuit to the execution pipeline since it is known in the art that a corrected instruction can be stored (View Tompkins Col. 6, Lines 20-38).  Such modification would have allowed a corrected instruction can be provided to a processor.

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.  Tompkins further teaches the memory control circuit is further configured, in response to the subsequent request to retrieve the particular instruction, to: retrieve the corrected version from the corresponding location in the instruction memory (View Tompkins Col. 3, Lines 1-4; Col. 6, Lines 20-30; corrected instruction provided to processor); and if the corrected version has a data integrity error, mark the corresponding location in the instruction memory as faulty (View Tompkins Col. 10, Lines 12-24; error not recoverable).  


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent Application 2005/0081085) in view of Sivaramakrishnan (US Patent Application 2013/0086417) in view of Spencer (US Patent Application 2004/0054847).


Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach wherein the instruction storage circuit includes multiple memory banks, and wherein the error storage circuit includes first and second error buffers; and wherein the memory control circuit is further configured, in response to the particular instruction spanning two of the multiple memory banks, to store the corrected version of the particular instruction using portions of the first and second error buffers.  

However, Spencer teaches wherein the instruction storage circuit includes multiple memory banks (View Spencer ¶ 33, 39; different memory banks), and wherein the error storage circuit includes first and second error buffers (View Spencer ¶ 33, 39; multiple buffers, segmented buffer); and wherein the memory control circuit is further configured, in response to the particular instruction spanning two of the multiple memory banks, to store the corrected version of the particular instruction using portions of the first and second error buffers (View Spencer ¶ 37, 39; blocks with added parity stored).  

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with wherein the instruction storage circuit includes multiple memory banks, and wherein the error storage circuit includes first and second error buffers; and wherein the memory control circuit is further configured, in response to the particular instruction spanning two of the multiple memory banks, to store the corrected version of the particular instruction using portions of the first and second error buffers since it is known in the art that a storage device can have a plurality of memory banks (View Spencer ¶ 37, 39).  Such modification would have allowed a corrected instruction to be stored in a memory bank.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent Application 2005/0081085) in view of Sivaramakrishnan (US Patent Application 2013/0086417) in view of Normoyle (US Patent 7,332,929).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach one or more error buffers in the error storage circuit are implemented using flip-flops, and wherein other memory cells in the instruction memory are implemented using SRAMs.  

However, Normoyle teaches one or more error buffers in the error storage circuit are implemented using flip-flops (View Normoyle Col. 9, Line 65 - Col. 10, Line 4; flip-flops), and wherein other memory cells in the instruction memory are implemented using SRAMs (View Normoyle Col. 9, Line 65 - Col. 10, Line 4; SRAM).  

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with one or more error buffers in the error storage circuit are implemented using flip-flops, and wherein other memory cells in the instruction memory are implemented using SRAMs since it is known in the art that flip-flops and SRAMS can be used (View Normoyle Col. 9, Line 65 - Col. 10, Line 4).  Such modification would have allowed an error storage to be implemented using flip-flops and SRAMS.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent Application 2005/0081085) in view of Sivaramakrishnan (US Patent Application 2013/0086417) in view of Gschwind (US Patent Application 2009/0077425).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach the memory control circuit is further configured to track data integrity errors in instructions in the instruction storage circuit over time.  

However, Gschwind teaches the memory control circuit is further configured to track data integrity errors in instructions in the instruction storage circuit over time (View Gschwind ¶ 34; track data integrity errors).  

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with the memory control circuit is further configured to track data integrity errors in instructions in the instruction storage circuit over time since it is known in the art that errors can be tracked (View Gschwind ¶ 34).  Such modification would have allowed tracked errors to be stored.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent Application 2005/0081085) in view of Penton (US Patent Application 2011/0173482) in view of Debruyne (US Patent Application 2014/0089598) and further in view of Tompkins (US Patent 7,302,619).

Claim 10, Ellis teaches a method, comprising: receiving, by a circuit of a computer processor executing a program, a particular instruction of the program (View Ellis ¶ 33, 41; retrieve instruction), wherein the particular instruction is received from an instruction memory of the computer processor (View Ellis ¶ 41; storage device stores instructions); detecting, by the circuit, a data integrity error in the particular instruction (View Ellis ¶ 12, 28, 33; detect memory errors).

Ellis does not explicitly teach in response to the detecting, performing, by the circuit: signaling for a flush of an execution pipeline of the computer processor and a refetch of a group of instructions that includes the particular instruction; correcting, during a flush window associated with the flush, the data integrity error to generate a corrected version of the particular instruction; and storing the corrected version in an error storage location within the instruction memory; after the flush and during the refetch, re-receiving, by the circuit, the corrected version of the particular instruction from the error storage location; and providing, by the circuit, the corrected version of the particular instruction to a stage of the execution pipeline, thus permitting forward progress of the program.  

However, Penton teaches in response to the detecting, performing, by the circuit: signaling for a flush of an execution pipeline of the computer processor (View Penton ¶ 54; flush pipeline); and correcting, during a flush window associated with the flush, the data integrity error to generate a corrected version of the particular instruction (View Penton ¶ 54; re-execute data operations starting with corrected instructions).

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with in response to the detecting, performing, by the circuit: signaling for a flush of an execution pipeline of the computer processor; and correcting, during a flush window associated with the flush, the data integrity error to generate a corrected version of the particular instruction since it is known in the art that an instruction can be re-executed (View Penton ¶ 54).  Such modification would have allowed a corrected instruction to be re-executed.

The combination of teachings do not explicitly teach a refetch of a group of instructions that includes the particular instruction; and storing the corrected version in an error storage location within the instruction memory; after the flush and during the refetch, re-receiving, by the circuit, the corrected version of the particular instruction from the error storage location; and providing, by the circuit, the corrected version of the particular instruction to a stage of the execution pipeline, thus permitting forward progress of the program.  

However, DeBruyne teaches a refetch of a group of instructions that includes the particular instruction (View DeBruyne ¶ 49, 59; refetch instruction, pipeline).


It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings a refetch of a group of instructions that includes the particular instruction since it is known in the art that cache line can be refetched (View DeBruyne ¶ 49, 59).  Such modification would have allowed different instructions to be fetched.

However, Tompkins teaches storing the corrected version in an error storage location within the instruction memory (View Tompkins Col. 3, Lines 1-4; Col. 6, Lines 20-30; store corrected version in instruction cache, location); after the flush and during the refetch, re-receiving, by the circuit, the corrected version of the particular instruction from the error storage location (View Tompkins Col. 6, Lines 20-38; corrected version); and providing, by the circuit, the corrected version of the particular instruction to a stage of the execution pipeline, thus permitting forward progress of the program (View Tompkins Col. 3, Lines 1-4; Col. 6, Lines 20-30; corrected version written back to instruction cache).  

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with storing the corrected version in an error storage location within the instruction memory; after the flush and during the refetch, re-receiving, by the circuit, the corrected version of the particular instruction from the error storage location; and providing, by the circuit, the corrected version of the particular instruction to a stage of the execution pipeline, thus permitting forward progress of the program since it is known in the art that a corrected instruction can be stored (View Tompkins Col. 6, Lines 20-38).  Such modification would have allowed a corrected instruction can be provided to a processor.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent Application 2005/0081085) in view of Penton (US Patent Application 2011/0173482) in view of Debruyne (US Patent Application 2014/0089598) in view of Tompkins (US Patent 7,302,619) and further in view of Nishiyama (US Patent Application 2015/0370683).

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 10.  Tompkins further teaches upon re-receiving the particular instruction, providing, based on the stored indication, the corrected version of the particular instruction from the error storage location to the stage of the execution pipeline (View Tompkins Col. 3, Lines 1-4; Col. 6, Lines 20-30; corrected version supplied to processor).  


The combination of teachings above does not explicitly teach storing, by the circuit, an indication that the data integrity error is correctable by the circuit.

However, Nishiyama teaches storing, by the circuit, an indication that the data integrity error is correctable by the circuit (View Nishiyama ¶ 45, 63; store information on correctable error, CES register).  
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with storing, by the circuit, an indication that the data integrity error is correctable by the circuit since it is known in the art that a correctable error can be stored (View Nishiyama ¶ 45, 63).  Such modification would have allowed a correctable instruction error to be stored.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent Application 2005/0081085) in view of Penton (US Patent Application 2011/0173482) in view of Debruyne (US Patent Application 2014/0089598) in view of Tompkins (US Patent 7,302,619) and further in view of Carter (US Patent Application 2012/0221884).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 10.  Tompkins further teaches determining, by the circuit, that a copy of the particular instruction reloaded into a storage location in the instruction memory still has the data integrity error (View Tompkins Col. 3, Lines 1-4; Col. 6, Lines 20-30; corrected version supplied to processor).

The combination of teachings above does not explicitly teach in response to the determining, causing, by the circuit, the storage location to be marked as faulty.  

However, Carter teaches in response to the determining, causing, by the circuit, the storage location to be marked as faulty (View Carter ¶ 48; mark unusable location).  
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with in response to the determining, causing, by the circuit, the storage location to be marked as faulty since it is known in the art that faulty location can be identified (View Carter ¶ 48).  Such modification would have allowed an unusable memory location to be marked.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent Application 2005/0081085) in view of Penton (US Patent Application 2011/0173482) in view of Debruyne (US Patent Application 2014/0089598) in view of Tompkins (US Patent 7,302,619) in view of Nishiyama (US Patent Application 2015/0370683) and further in view of in view of Sivaramakrishnan (US Patent Application 2013/0086417).


Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 10.  Tompkins further teaches: in response to detecting, by the circuit, that a different instruction has a data integrity that is not correctable by the circuit (View Tompkins Col. 3, Lines 1-4; Col. 6, Lines 20-30; corrected version supplied to processor).

The combination of teachings do not explicitly teach storing, by the circuit, an indication that the different instruction has a non- correctable data integrity error; and signaling that an instruction access fault should be issued for the different instruction, wherein the instruction access fault causes the different instruction to be fetched from a higher-level memory and loaded into the instruction memory for a subsequent access.  

However, Nishiyama teaches storing, by the circuit, an indication that the different instruction has a non- correctable data integrity error (View Nishiyama ¶ 103; store uncorrectable error).

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with storing, by the circuit, an indication that the different instruction has a non- correctable data integrity error since it is known in the art that an uncorrectable error can be stored (View Nishiyama ¶ 103).  Such modification would have allowed an uncorrectable instruction error to be stored.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent Application 2005/0081085) in view of Penton (US Patent Application 2011/0173482) in view of Debruyne (US Patent Application 2014/0089598) in view of Tompkins (US Patent 7,302,619) in view of Tsunoda (US Patent Application 2004/0168102) and further in view of in view of Lewis (US Patent Application 2014/0289570).

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 10.  The combination of teachings do not explicitly teach correction of data integrity errors in the program is suppressed upon detecting the data integrity error in the particular instruction, and wherein the method further comprises: after providing the corrected version of the particular instruction to the execution pipeline, clearing the error storage location, thus re-enabling detecting and correcting of data integrity errors in instructions fetched from the instruction memory.  

However, Tsunoda teaches correction of data integrity errors in the program is suppressed upon detecting the data integrity error in the particular instruction (View Tsunoda ¶ 6; ECC suppressed).  

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with correction of data integrity errors in the program is suppressed upon detecting the data integrity error in the particular instruction since it is known in the art that an error correction code can be suppressed (View Tsunoda ¶ 6).  Such modification would have allowed an error to not be corrected.

The combination of teachings do not explicitly teach after providing the corrected version of the particular instruction to the execution pipeline, clearing the error storage location, thus re-enabling detecting and correcting of data integrity errors in instructions fetched from the instruction memory.  

However, Lewis teaches after providing the corrected version of the particular instruction to the execution pipeline, clearing the error storage location, thus re-enabling detecting and correcting of data integrity errors in instructions fetched from the instruction memory (View Lewis ¶ 35; clear error log).  

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with after providing the corrected version of the particular instruction to the execution pipeline, clearing the error storage location, thus re-enabling detecting and correcting of data integrity errors in instructions fetched from the instruction memory since it is known in the art that an error log can be cleared (View Lewis ¶ 35).  Such modification would have allowed an instruction error to be cleared from an error log.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US Patent Application 2012/0127818) in view of Gerwitz (US Patent Application 2004/0230975) in view of Ellis (US Patent Application 2005/0081085) in view of Alsup (US Patent Application 2007/0050563) and further in view of Tompkins (US Patent 7,302,619).

Claim 15, Levy teaches an apparatus, comprising: an instruction storage circuit that includes an instruction memory, wherein the instruction memory includes a redundant portion (View Levy ¶ 60; redundant memory bank); store the corrected version in the redundant portion of the instruction memory (View Levy ¶ 6; store ECC results).

Levy does not explicitly teach a trap logic unit; and an execution pipeline; wherein the instruction storage circuit is configured to: receive a request for a particular instruction; detect, in a storage location in the instruction memory, a data integrity error in the particular instruction; in response to detecting the data integrity error, signal the trap logic unit to cause a flush of instructions from the execution pipeline; generate, during a flush window associated with the flush, a corrected version of the particular instruction; receive a re-request for the particular instruction during a refetch of a group of instructions from the instruction memory, wherein the refetch occurs after the flush; and in response to the re-request, provide, to the execution pipeline from the redundant portion of the instruction memory, the corrected version of the particular instruction.  

However, Gerwitz teaches a trap logic unit (View Gerwitz ¶ 6, 22; trap); and an execution pipeline (View Gerwitz Abstract, ¶ 17; instruction pipeline); in response to detecting the data integrity error, signal the trap logic unit to cause a flush of instructions from the execution pipeline (View Gerwitz ¶ 6, 22; trap, flush).

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with a trap logic unit; and an execution pipeline; in response to detecting the data integrity error, signal the trap logic unit to cause a flush of instructions from the execution pipeline since it is known in the art that errors can be trapped and flushed (View Gerwitz Abstract, ¶ 17).  Such modification would have allowed a corrected instruction to be retrieved.

The combination of teachings do not explicitly teach wherein the instruction storage circuit is configured to: receive a request for a particular instruction; detect, in a storage location in the instruction memory, a data integrity error in the particular instruction; generate, during a flush window associated with the flush, a corrected version of the particular instruction; receive a re-request for the particular instruction during a refetch of a group of instructions from the instruction memory, wherein the refetch occurs after the flush; and in response to the re-request, provide, to the execution pipeline from the redundant portion of the instruction memory, the corrected version of the particular instruction.  

However, Ellis teaches wherein the instruction storage circuit is configured to: receive a request for a particular instruction (View Ellis ¶ 33, 41; retrieve instruction); detect, in a storage location in the instruction memory, a data integrity error in the particular instruction (View Ellis ¶ 12, 28, 33; detect memory errors); generate, during a flush window associated with the flush, a corrected version of the particular instruction (View Ellis ¶ 28, 34; rewrite portions of storage array to correct errors).

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with the instruction storage circuit is configured to: receive a request for a particular instruction; detect, in a storage location in the instruction memory, a data integrity error in the particular instruction; generate, during a flush window associated with the flush, a corrected version of the particular instruction since it is known in the art that a memory error can be detected (View Ellis ¶ 12, 28, 33).  Such modification would have allowed a memory error to be stored.


The combination of teachings do not explicitly teach receive a re-request for the particular instruction during a refetch of a group of instructions from the instruction memory, wherein the refetch occurs after the flush; and in response to the re-request, provide, to the execution pipeline from the redundant portion of the instruction memory, the corrected version of the particular instruction.  

However, Alsup teaches receive a re-request for the particular instruction during a refetch of a group of instructions from the instruction memory, wherein the refetch occurs after the flush (View Alsup ¶ 55; re-request transaction).

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with receive a re-request for the particular instruction during a refetch of a group of instructions from the instruction memory, wherein the refetch occurs after the flush since it is known in the art that a transaction can be requested again (View Alsup ¶ 55).  Such modification would have allowed a corrected transaction to be requested.


The combination of teachings do not explicitly teach in response to the re-request, provide, to the execution pipeline from the redundant portion of the instruction memory, the corrected version of the particular instruction.  

However, Tompkins teaches in response to the re-request, provide, to the execution pipeline from the redundant portion of the instruction memory, the corrected version of the particular instruction (View Tompkins Col. 3, Lines 1-4; Col. 6, Lines 20-30; corrected version written back to instruction cache).  

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with in response to the re-request, provide, to the execution pipeline from the redundant portion of the instruction memory, the corrected version of the particular instruction since it is known in the art that a corrected transaction can be generated (View Tompkins Col. 3, Lines 1-4; Col. 6, Lines 20-30).  Such modification would have allowed a corrected transaction to be requested from redundant memory.

Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 15.  Levy further teaches the instruction memory includes a plurality of memory banks (View Levy ¶ 60; memory banks), and wherein the redundant portion of the instruction memory includes at least one of the plurality of memory banks (View Levy ¶ 60; redundant memory bank).  

Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 16.  Levy further teaches the redundant portion includes two memory banks configured to store an instruction that straddles memory banks (View Levy ¶ 60; set of redundant memory banks).  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US Patent Application 2012/0127818) in view of Gerwitz (US Patent Application 2004/0230975) in view of Ellis (US Patent Application 2005/0081085) in view of Alsup (US Patent Application 2007/0050563) in view of Tompkins (US Patent 7,302,619) and further in view of Larson (US Patent 6,823,424).

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 15.  Tompkins further teaches the instruction storage circuit is further configured to also store the corrected version in a storage location of a non-redundant portion of the instruction memory (View Tompkins Col. 3, Lines 1-4; Col. 6, Lines 20-30; store corrected version in instruction cache, location).

The combination of teachings do not explicitly teach in response to the re-request, the instruction storage circuit is further configured to compare the corrected version stored in the non-redundant and redundant portions of the instruction memory to determine if there is a persistent error in the non-redundant portion of the instruction memory.  

However, Larson teaches in response to the re-request, the instruction storage circuit is further configured to compare the corrected version stored in the non-redundant and redundant portions of the instruction memory to determine if there is a persistent error in the non-redundant portion of the instruction memory (View Larson Col. 2, Lines 27-36; redundant match/non-redundant, memory errors).  

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with in response to the re-request, the instruction storage circuit is further configured to compare the corrected version stored in the non-redundant and redundant portions of the instruction memory to determine if there is a persistent error in the non-redundant portion of the instruction memory since it is known in the art that persistent memory can be detected (View Larson Col. 2, Lines 27-36).  Such modification would have allowed data in redundant and non-redundant memory to be compared.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US Patent Application 2012/0127818) in view of Gerwitz (US Patent Application 2004/0230975) in view of Ellis (US Patent Application 2005/0081085) in view of Alsup (US Patent Application 2007/0050563) in view of Tompkins (US Patent 7,302,619) in view of in view of Larson (US Patent 6,823,424) and further in view of Waldspurger (US Patent Application 2011/0145632).


Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 18.  The combination of teachings do not explicitly teach the instruction storage circuit, in response to determining there is a persistent error in the non-redundant portion of the instruction memory, is further configured to store an indication that a subsequent request to the storage location is to be remapped to a different storage location.  

However, Waldspurger teaches the instruction storage circuit, in response to determining there is a persistent error in the non-redundant portion of the instruction memory, is further configured to store an indication that a subsequent request to the storage location is to be remapped to a different storage location (View Waldspurger ¶ 44; remap persistent error).  

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with the instruction storage circuit, in response to determining there is a persistent error in the non-redundant portion of the instruction memory, is further configured to store an indication that a subsequent request to the storage location is to be remapped to a different storage location since it is known in the art that persistent memory can be remapped (View Waldspurger ¶ 44).  Such modification would have allowed persistent data errors can be remapped in storage.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US Patent Application 2012/0127818) in view of Gerwitz (US Patent Application 2004/0230975) in view of Ellis (US Patent Application 2005/0081085) in view of Alsup (US Patent Application 2007/0050563) in view of Tompkins (US Patent 7,302,619) in view of Greenfield (US Patent Application 2015/0106677) in view of Penton (US Patent Application 2011/0173482) and further in view of Blagodurov (US Patent Application 2021/0165721).

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 15.  Ellis further teaches the data integrity error is a single-bit error (View Ellis ¶ 28; single-bit ECC errors).

The combination of teachings do not explicitly teach wherein the instruction storage circuit is further configured, in response to detecting a multi-bit error in a different instruction in the instruction memory, to: send an indication of the multi-bit error to the execution pipeline along with the different instruction without correcting the multi-bit error; and wherein the trap logic unit is configured to take an instruction access fault on the different instruction in response to receiving the indication of the multi-bit error, wherein the instruction access fault includes retrieving the different instruction from a higher-level memory.

However, Greenfield teaches wherein the instruction storage circuit is further configured, in response to detecting a multi-bit error in a different instruction in the instruction memory (View Greenfield ¶ 23, 27; multi-bit error); send an indication of the multi-bit error to the execution pipeline along with the different instruction without correcting the multi-bit error (View Greenfield ¶ 23, 27; multi-bit error notification).

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with wherein the instruction storage circuit is further configured, in response to detecting a multi-bit error in a different instruction in the instruction memory; send an indication of the multi-bit error to the execution pipeline along with the different instruction without correcting the multi-bit error since it is known in the art that a multi-bit error can be detected (View Greenfield ¶ 23, 27).  Such modification would have allowed a multi-bit error notification can be sent.

The combination of teachings do not explicitly teach the trap logic unit is configured to take an instruction access fault on the different instruction in response to receiving the indication of the multi-bit error, wherein the instruction access fault includes retrieving the different instruction from a higher-level memory.

However, Blagodurov teaches the trap logic unit is configured to take an instruction access fault on the different instruction in response to receiving the indication of the multi-bit error (View Blagodurov ¶ 21; multi-bit errors trapped).

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with the trap logic unit is configured to take an instruction access fault on the different instruction in response to receiving the indication of the multi-bit error since it is known in the art that a multi-bit error can be trapped (View Blagodurov ¶ 21).  Such modification would have allowed a multi-bit error can be trapped as an uncorrectable error.

The combination of teachings do not explicitly teach the instruction access fault includes retrieving the different instruction from a higher-level memory.

However, Penton teaches the instruction access fault includes retrieving the different instruction from a higher-level memory (View Penton ¶ 57; fetch cache line).

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the combination of teachings with the instruction access fault includes retrieving the different instruction from a higher-level memory since it is known in the art that cache line can be fetched (View Penton ¶ 57).  Such modification would have allowed instructions to be fetched.


Prior Art Made of Record

Chen et al. (U.S. Patent Publication Application No. 2010/0185904) teaches requested instruction stored in a cache memory.
Depew et al.  (US Patent Application 2005/0138465) teaches redundant and non-redundant memory.
Blodgett et al.  (US Patent Application 2006/0039210) teaches redundant data matching.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114